127 S.E.2d 243 (1962)
257 N.C. 668
Justin ROBINSON
v.
Frederick TAYLOR.
Lillian E. ROBINSON
v.
Frederick TAYLOR.
No. 98.
Supreme Court of North Carolina.
September 19, 1962.
Hamilton, Hamilton & Phillips, Morehead City, for plaintiffs.
Claude R. Wheatly, Jr., and Thomas S. Bennett, Beaufort, for defendant.
PER CURIAM.
This case involved settled, uncomplicated rules of law. The answer raised issues of fact which the jury resolved in favor of the plaintiffs who, nevertheless, were disappointed in the amount of damages awarded them. If there were any errors in the rulings on evidence or in the charge with reference to the first issues they were rendered harmless when the jury answered them in favor of the plaintiffs. Lyon v. Atlantic Coast Line R. Co., 165 N.C. 143, 81 S.E. 1. The assignments of error which relate to the issue *244 of damages disclose no prejudicial error. The trial judge who heard the evidence and observed the parties declined to set the verdict aside. This was a matter within his discretion. Dixon v. Young, 255 N.C. 578, 122 S.E.2d 202. No abuse appears.
No error.